Title: To George Washington from Edmund Pendleton, 3 July 1769
From: Pendleton, Edmund
To: Washington, George



Dr Sir
July 3d 1769.

I have at Last found Leisure to peruse & consider the papers you left with me for my Opinion on the nature of your Interest in your Fairfax Lands.
The deed of Settlement made by your Father on your brother Lawrence is long & complicated occasioned chiefly by an Intention to provide against the contingincie of the Prince Wm Lands which were the Subject of that deed & the Westmorland Lands Formerly Settled upon Augustine, From coming into the same

hands by the death of one of your brothers without Issue, but as I take it For granted that your brother Augt. chose to keep the Westmorld Lands, and not to give them up & take to the Prince William Lands as he had power to do upon the death of Lawrence without Issue, great part of that settlement is of little consequence, as to the Point you Now want to be Satisfied in.
The Prince William Lands then are limited to Lawrence in fee simple upon the Contingencies of his leaving Issue at his death: He takes notice of a daughter in his will & if she survived him, your fathers Will has no operation upon the estate, but it must go according to the Will of yr brother Lawrence by which you take an estate tail, wth a remainder to your brother Augt. in fee simple; For tho’ the words of the devising clause would give you a fee, yet by a Subsequent one he directs that if you, Saml, John & Charles or any of you, die without Lawful Issue such Land as was given you or any of you, should become the property of his brother Augustine & his heirs forever, which changes your & their Estates in all the Lands Claimed under his will into estates tail.
If indeed the daughter of Lawrence died before him, then as he left no Issue, The Land by the Settlement was to be subject to your fathers disposition and by his Will, you have a fee simple in the Prince William Lands, under the Remainder limited to you if Law[rence] died without Issue, since one of the contingencies upon wch you were to have a fee, has happened, that of your arriving to full age, altho’ you have no Issue. If this latter was the case, and you would choose to support yr fee simple, it might be proper to bring a Bill in Chancery to Perpetuate testimony to prove the fact of her dying before her father, as without testimony the presumption would be that she Survived, being named in his will; Nothing Further Occurs to me necessary to be mentioned. I am Sir Your mo. Obt humble Servt

Edmd Pendleton

